Citation Nr: 1720228	
Decision Date: 06/07/17    Archive Date: 06/21/17

DOCKET NO.  16-04 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New York


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, to include as due to exposure to an herbicide agent.

2.  Entitlement to service connection for left interior carotid artery (LICA) occlusion (claimed as heart disease), to include as due to exposure to an herbicide agent.


REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

S. Delhauer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1966 to May 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2015 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Buffalo, New York.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his June 2015 claim, the Veteran sought entitlement to service connection for heart disease.  In the June 2015 rating decision, the RO denied entitlement to service connection for ischemic heart disease, as well as for left interior carotid artery (LICA) occlusion (claimed as heart disease).  In his June 2015 notice of disagreement and accompanying statement, the Veteran indicated he disagreed with the denial of service connection for heart disease.  

The Board agrees with arguments of the Veteran's representative and finds that because the RO interpreted the Veteran's claim to include the issue of LICA occlusion in the June 2015 rating decision, the RO should have construed the notice of disagreement as encompassing that claim.  Accordingly, the issue must be remanded for the originating agency to issue a statement of the case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999)..  

The Board further finds that the issues are inextricably intertwined.  Accordingly, the Board will defer decision on the issue of entitlement to service connection for ischemic heart disease until the Veteran has had the opportunity to perfect his appeal on the other claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should undertake any further necessary development.

2. After any necessary development is completed, issue a statement of the case, and notify the Veteran and his representative of his appellate rights, with respect to the issue of entitlement to service connection for LICA occlusion.  The Veteran and his representative should be informed of the requirements to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal, the AOJ should ensure that all indicated development is completed before the case is returned to the Board.

3. After the above development has been completed, readjudicate the claim of entitlement to service connection for ischemic heart disease.  If the benefit sought remains denied, provide the Veteran and his representative with a supplemental statement of the case, and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

